Citation Nr: 0513283	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  03-17 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a dental disorder 
(claimed as related to a "front incisor crown").  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1972 to January 1973.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a January 2003 
rating decision of the Portland, Oregon, Department of 
Veterans Affairs (VA) Regional Office (RO) (which confirmed 
an October 2002 rating decision that had not yet become 
final).  In October 2003, the veteran provided testimony 
before a hearing officer at the RO.


FINDING OF FACT

1.  The veteran was discharged from service in January 1973.

2.  The veteran first applied for service connection for a 
dental disability (problems relating to a "front incisor 
crown") for treatment purposes in April 2002.


CONCLUSION OF LAW

The veteran's claim for service connection for a dental 
disorder (problems relating to a "front incisor crown") is 
not one upon which relief may be granted.  38 U.S.C. 
§ 612(b); 38 C.F.R. § 17.123 (effective prior to October 1, 
1981); 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.381, 
17.161 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the VCAA.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA are at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding the notice requirements mandated by the VCAA.  All 
pertinent mandates of the VCAA and implementing regulations 
are met.  

The veteran was notified why service connection was denied in 
the October 2002 and January 2003 rating decisions and in a 
May 2003 statement of the case (SOC).  The RO provided the 
veteran with VCAA-"type" notice [the VCAA was not noted], 
including notice of what type of evidence was needed to 
establish service connection, and of her and VA's respective 
responsibilities in claims development, in September 2002 
(prior to the rating appealed).  The SOC outlined pertinent 
VCAA provisions.  While the September 2002 letter advised the 
veteran that she should submit additional evidence in support 
of her claim within 30 days, it also advised her that 
evidence received within a year would be considered.  
Everything submitted by the veteran to date has been accepted 
for the record, and considered.  

As to notice content, the September 2002 letter advised the 
veteran what type of evidence generally was necessary to 
establish service connection.  The October 2002 and January 
2003 rating decisions informed her with specificity why her 
claim was denied.  The claim was reviewed after specific 
notice was first given in the October 2002 rating decision 
and after the veteran had opportunity to respond.  See 
January 2003 rating decision and May 2003 SOC.  The May 2003 
SOC, at page three, advised the veteran to "provide any 
evidence in [her] possession that pertains" to her claim.  
She has received all essential notice, and is not prejudiced 
by any technical notice deficiency along the way.  See Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Notably, the 
law is dispositive, and any further notice would not lead to 
a different disposition as to this claim.

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and postservice VA 
treatment records.  Private dental records have also been 
associated with the claims file.  While she has not been 
afforded a VA dental examination, such examination is not 
necessary because, as noted, the law is dispositive in this 
case.  There is no indication that any pertinent evidence 
might be outstanding.  VA's duties to assist, including those 
mandated by the VCAA, are met.
Laws and Regulations

The threshold question in this appeal is whether or not the 
appellant has presented a valid claim for a VA benefit (i.e., 
one for which relief may be granted).  If not, her appeal 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110.  

The disability for which service connection is sought is not 
a compensable one, and the veteran seeks service connection 
for her claimed dental condition for the purpose of 
establishing entitlement to outpatient dental treatment.  
Service connection for treatment purposes is established 
under the following circumstances:

(a) Treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161. (b) The rating activity will 
consider each defective or missing tooth and each disease of 
the teeth and periodontal tissues separately to determine 
whether the condition was incurred or aggravated in line of 
duty during active service.  When applicable, the rating 
activity will determine whether the condition is due to 
combat or other in-service trauma, or whether the veteran was 
interned as a prisoner of war. (c) In determining service 
connection, the condition of teeth and periodontal tissues at 
the time of entry into active duty will be considered.  
Treatment during service, including filling or extraction of 
a tooth, or placement of a prosthesis, will not be considered 
evidence of aggravation of a condition that was noted at 
entry, unless additional pathology developed after 180 days 
or more of active service. (d) The following principles apply 
to dental conditions noted at entry and treated during 
service: (1) Teeth noted as normal at entry will be service-
connected if they were filled or extracted after 180 days or 
more of active service. (2) Teeth noted as filled at entry 
will be service-connected if they were extracted, or if the 
existing filling was replaced, after 180 days or more of 
active service. (3) Teeth noted as carious but restorable at 
entry will not be service-connected on the basis that they 
were filled during service.  However, new caries that 
developed 180 days or more after such a tooth was filled will 
be service-connected. (4) Teeth noted as carious but 
restorable at entry, whether or not filled, will be service-
connected if extraction was required after 180 days or more 
of active service. (5) Teeth noted at entry as non-restorable 
will not be service-connected, regardless of treatment during 
service. (6) Teeth noted as missing at entry will not be 
service connected, regardless of treatment during service. 
(e) The following will not be considered service-connected 
for treatment purposes: (1) Calculus; (2) Acute periodontal 
disease; (3) Third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service, or 
was due to combat or in-service trauma; and (4) Impacted or 
malposed teeth, and other developmental defects, unless 
disease or pathology of these teeth developed after 180 days 
or more of active service. (f) Teeth extracted because of 
chronic periodontal disease will be service-connected only if 
they were extracted after 180 days or more of active service.  
38 C.F.R. § 3.381.

For veterans discharged from service after December 31, 1954, 
but before October 1, 1981 (as here), application for 
outpatient dental treatment on a one-time completion basis 
must be received within one year of her discharge from active 
duty.  38 U.S.C. § 612(b); 38 C.F.R. § 17.123 (1972, and 
prior to October 1, 1981).  If application is not made within 
this time limit, eligibility may only be established if 
certain exceptions are met.  These include prisoner of war 
status, dental conditions due to combat wounds or other 
service trauma, compensable dental disability, a dental 
condition that is associated with and aggravating a service 
connected disability, veteran's who have service connected 
disability rated 100 percent disabling and certain Chapter 31 
vocational rehabilitation trainees and veteran's hospitalized 
at VA facilities.  38 C.F.R. § 17.161 (2004).

Factual Basis/Analysis

Service dental records show that during service the veteran 
was treated for carious teeth (including the filling of tooth 
#9 in September 1972).  She first sought service connection 
for problems relating to tooth # 9 in April 2002.  She stated 
that a front incisor crown was wearing down her other teeth.  
See VA Form 119.  She asserts that the crown was implaced by 
a civilian dentist by direction of VA sometime in 1973 
(following her service discharge).  See October 2003 VA 
hearing transcript, pages 3, 5.  According to her April 2002 
statement, the veteran seeks service connection for dental 
problems related to a tooth #9 crown.  (Service connection 
for this type of dental disability may be established for 
treatment purposes only.)  The veteran did not file a timely 
claim for dental treatment (within a year of service 
discharge).  See 38 C.F.R. § 17.123(b)(1972).  And she has 
not alleged that she meets any of the eligibility criteria 
that would exempt her from the timely application requirement 
for VA dental treatment.  While she alleged at an October 
2003 hearing that her tooth #9 crown was implaced "within 
the stipulated time that the military allows for completion 
of work begun in the military," [see page five of hearing 
transcript] the law makes no provision for establishing 
service connection for treatment purpose under these 
circumstances.  Under the law in effect at the time she was 
released from service, she had one year to apply for dental 
treatment of a noncompensable dental condition.  (And even 
though she claims her crown was implaced within one year of 
her service discharge (and that VA had approved the 
procedure) the record is devoid of any evidence of VA 
"approval" was provided, and the veteran has not identified 
any records that might establish this was so.  

The veteran has not met the threshold requirement for 
establishing entitlement to service connection for a dental 
condition for treatment purposes, i.e., timeliness of 
application for VA treatment.  She has not submitted a claim 
for benefits upon which relief may be granted.  The law is 
dispositive, and the claim must be denied.  


ORDER

Service connection for a dental disorder (claimed as related 
to a "front incisor crown") is denied.


	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


